Citation Nr: 1215063	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-03 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for bilateral pes planus.  

3. Entitlement to service connection for a bilateral foot disability, other than pes planus.

4. Entitlement to service connection for a bilateral ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.G.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A video conference hearing was held before the undersigned Veterans Law Judge in February 2009.  A transcript of that proceeding is associated with the claims file.  The appeal was previously remanded by the Board in March 2009 and September 2010.  

The Board notes that Veteran's claim for a bilateral foot disability was previously characterized as entitlement to service connection for pes planus.  Indeed, in his July 2003 claim, the Veteran asserted that his flat feet were caused by an in-service accident/injury.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that a claim is not necessarily limited to a particular diagnosis or disability alleged by the Veteran, but must be considered a claim for any disability based on analysis of the description of the claim, the symptoms the claimant describes, and the evidence of record.  In this case, the Veteran has alleged multiple symptoms of the feet, and has been diagnosed with abnormalities (e.g., synovitis and degenerative joint disease of the toe) other than those specific to pes planus.  Thus, pursuant to Clemons, the claims have been recharacterized more broadly, to include entitlement to service connection for pes planus, and entitlement to service connection for a bilateral foot disability, other than pes planus.  

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was treated in service for complaints relating to the back.  His currently diagnosed degenerative disc disease of the lumbar spine is reasonably related to service.

2. The evidence is at least in equipoise as to whether the Veteran's current foot disabilities, diagnosed as synovitis and degenerative joint disease of the great right and left toes, are related to active service. 

3. The evidence is at least in equipoise as to whether the Veteran's current bilateral ankle disability, diagnosed degenerative joint disease, is related to active service.


CONCLUSIONS OF LAW

1. With resolution of the doubt in favor of the Veteran, the criteria for the establishment of service connection for degenerative joint disease of the lumbar spine with radiculopathy are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2. With resolution of the doubt in favor of the Veteran, the criteria for the establishment of service connection for synovitis of the bilateral feet and degenerative joint disease of the great right and left toes are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


3. With resolution of the doubt in favor of the Veteran, the criteria for the establishment of service connection for degenerative joint disease of the bilateral ankles are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Service Connection

The Veteran asserts that all of his claimed disabilities stem from a single incident in-service.  His contentions are well-documented in hearing transcripts (both Board and Regional Office) and in personal statements throughout the record.  In particular, he claims that he fell approximately 50 feet from a pole at Fort Huachuca during his training as a field wireman in June 1967.  He reports that he landed flat-footed at the bottom of the pole.  He believes that he has compression related traumatic injuries to his feet, ankles, and low back as a result of this incident.  He also asserts that he sustained a second in-service injury when he slipped and twisted ankle/foot while cutting the grass at a military compound in Germany in 1970.  The Veteran claims that his low back, feet, and ankles have bothered him since his separation from service in 1971.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid. 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Again, in this case, the Veteran contends that his various disabilities of the ankles, feet, and low back are directly related to the in-service injuries described above.  

The Veteran has current diagnoses relating to the feet (bilateral hallux valgus, pes planus, degenerative changes of the first metatarsophalangeal joint, right foot, and calcaneal spurring); to the ankles (degenerative joint disease); and to the lumbar spine (degenerative joint disease).  As an initial matter, none of the medical evidence contained in the claims suggests that any degenerative changes, or arthritis, of the feet, ankles, or low back were manifest to a compensable degree within one year following separation from service.  Therefore, service connection is not warranted under the presumptive provisions of 38 C.F.R. § 3.309. 

Nevertheless, as noted above, the Veteran has current diagnoses relating to the feet, ankles, and low back. See, e.g., VA Examinations, February 201, and May 2011.  Accordingly, the first element of a service connection claim, that of current disability, has been met in this case.  See Shedden, supra. 

With respect to the second element of a service connection claim, that of in-service injury or disease, the Board notes that the service treatment records do not specifically document the Veteran's first alleged injury (i.e., falling from a pole).  The Veteran has stated on numerous occasions that he was initially sent to the mental health clinic for evaluation after the accident because he refused to go back up the pole; he was apparently treated for his various back/lower extremity symptoms at the battalion aid station several days later. See Hearing Trans., p. 6.  

Service treatment records confirm that the Veteran was treated in the mental health clinic in May 1967 after having "difficulties" climbing poles in the wiremen's course.  The examining physician stated that it was doubtful that he would "be able to overcome his legitimate fears to be successful" in that particular phase of training.  Transfer to another course was recommended.  

An October 1967 treatment note reflects complaints of back pain, right-sided pain, and paravertebral spasms.  The Veteran was prescribed a heat patch and muscle relaxant.  He again complained of low back pain radiating to both ankles in September 1969.  Contemporaneous treatment records show that the low back pain was related to heavy lifting and that there was no prior trauma.  In May 1970, treatment records confirm that the Veteran injured his great right toe while mowing the lawn.  Separation examination was normal with respect to the spine, feet, and lower extremities.  
With respect to the Veteran's claim that he was injured in-service after falling off of a pole and mowing the lawn, the Board notes that the Veteran is competent to report what he experienced during service.  In other words, he is competent to state that he was involved in accidents in which he fell from a pole during training and slipped while mowing the lawn and injured himself.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience). See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding VA is required to give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits). 

Moreover, while the service treatment records do not specifically document injuries following a fall from a pole, they do show that the Veteran was treated in the mental health clinic in 1967 and that he was having difficulties with the wiremen's course due to a fear of heights.  Several service treatment records dated after this time confirm treatment for back-related symptoms (to include pain radiating to the ankles).  Both of these facts are consistent with the Veteran's statements regarding the circumstances surrounding the accident and subsequent treatment.  In addition, the STRs document injury to the great right toe (foot) as a result of a lawn/grass cutting incident in 1970.  

Based on the Veteran's competent statements regarding his in-service injuries, and further considering the corroborating STRs, the Board finds that the second element under Shedden has been satisfied here. 

The remaining question is whether the Veteran's feet, ankle, and low back disabilities are related to the injuries incurred during service.  

With respect to post-service treatment, the Veteran has consistently reported that he received treatment for his back from a VA fee-basis physician (Dr. Moody) for a period of four to five years commencing in 1972.  See, e.g., August 1995 Statement from Veteran; see also Hearing Testimony, February 2009.  Unfortunately, those treatment records are not available for review.  

Otherwise, the Board notes that the record reflects numerous post-service injuries to the back and lower extremities.  They are briefly summarized as follows.  

In August 1974, the Veteran reported that he had recently injured his right knee when his foot slipped in a hole and a dresser fell on his right leg. See Bone and Joint Clinic Report, Dr. Bannerman, M.D.  He also reported injury to the back in August 1974 while lifting stereo equipment.  He endorsed current back pain when stooping or bending, but objective examination was essentially normal.  Dr. Bannerman did note two knots in the back but they were apparently inconsequential. 

In June 1975, a record from the Louisiana Department of Veterans Affairs shows that the Veteran was injured in December 1974 on the while unloading boxes from a railroad box car.  Symptoms included tingling in the legs, knees, toes, and feet and burning pain in the lower and mid-back.  Diagnostic findings included cervical strain, lumbar strain, myofascitis, and myofibrositis.  The Veteran apparently received Workers Compensation for a short time as a result of this incident; however, those records are also unavailable for review.  

A November 1975 VA orthopedic examination reflects a history of neck and back pain related to a work accident which occurred in December 1974.  The Veteran endorsed current low back pain, but no numbness of the lower extremities at that time.  Objective examination revealed normal range of motion; however, he was unable to heel walk on the right side due to a fracture of the right leg and knee jerks were absent.  There was no weakness of either great toe.  The assessment was chronic cervical syndrome and low back syndrome and healed cervical lumbosacral strain.  

An October 1985 VA treatment record shows complaints of radiating low back pain with an onset of October 18, 1985.  The treatment note refers to an on-the-job injury due to heavy lifting.  No diagnosis was provided at that time. 

In August 1993, the Veteran submitted a statement indicating that he initially injured his back while mowing grass in Germany.  The Veteran stated that he was treated with bed rest and prescribe light duty and a back brace.  See August 1993 Statement in Support of Claim. 

VA treatment records dated throughout 1993 and 1994 show diagnoses of degenerative disc disease of the lumbar spine with radiculopathy, chronic low back pain, and hallux valgus.  An August 1993 VA outpatient treatment report shows that the Veteran complained of low back pain after moving a sofa.  A physical examination was performed and the assessment was degenerative joint disease of the lumbar spine.  

An October 1993 treatment record noted a past medical history which included injury to the low back in "1970 while in the Army," and subsequent post-service exacerbations (in 1985 and 1987).  The examiner noted that the in-service treatment had consisted of bed rest and a back brace.  

An August 1994 VA treatment record shows that the Veteran reported having low back pain since falling in his home earlier that month.  The assessment was degenerative disc and joint disease.  A January 1994 outpatient treatment report from the Mental Health Clinic noted that the Veteran had fallen from a utility pole while in the military and had injured his back; he subsequently saw a psychiatrist secondary to the incident.  

In other VA treatment records dated from January 1994 to March 1994, pertinent diagnoses included low back pain, diagnosed as sciatica with radiculopathy.  In a March 1994 VA treatment record it was noted that the Veteran had a history of landing flat-footed while in the military twenty years before, and that he was advised by a physician that he had a bulging disc.  The current assessment was sciatic with radiculopathy.  

The Veteran was afforded a VA spine examination in March 1994.  He complained low back pain for years.  The assessment was chronic low back pain. 

The Veteran was afforded a VA general examination in September 1994 and a VA examination of the spine in October 1994.  On general examination, he complained of aching and burning low back pain, radiating down the right leg to the right toe.  On VA examination of the spine, the examiner reported a long history of low back pain beginning in 1967 when the Veteran fell from a pole.  The examiner also stated that the Veteran reinjured his back in-service after slipping while cutting grass.  His back continued to give him problems, and in 1993 he injured his back while moving a sofa.  Subjectively, the Veteran complained of pain across the low back, going from the hip to the right toe, with some numbness in the area of the right great toe.  Objective examination revealed negative straight leg raising on the left and questionably positive on the right.  Reflexes were 2+ on the left patellar tendon, 1+ on the right, and ankle jerks were 1+ bilaterally.  He had a .5 inch atrophy of his right calf.  Sensation was spotty on the posterior aspect of the right lower leg and foot.  He was able to toe walk and heel walk fairly well with great difficult due to the back pain.  X-rays were unremarkable.  The diagnosis was sciatica of the right leg.  No opinions as to etiology were rendered at that time. 

VA treatment records in August 2002 show that the Veteran twisted his right ankle in October 2001 and that it was sprained.  VA treatment records dated in October 2002 show complaints of chronic right ankle pain since tripping over the carpet molding in October 2001.  The Veteran also endorsed chronic low back pain radiating into both feet.  Objective examination indicated absent monofilament sensation of the right foot and diminished sensation of the left foot; limited and painful range of motion of the right ankle and tenderness to palpation over ligaments; and positive straight leg raising on the right.  The pertinent diagnoses were chronic right foot and ankle pain, with normal X-rays, and chronic low back with radiculopathy.  The Veteran was prescribed Percocet for pain and shoe inserts were ordered. 

A February 2003 VA note reflects a flare-up of gout in the right foot.  VA records dated in March 2003 show continued complaints of right foot and ankle pain, with a history of falling from a pole in 1967 and progressively worsening pain.  The pertinent assessment was degenerative joint disease, possible secondary to old trauma.  

The Veteran presented testimony at the RO before a Decision Review Officer in May 2005.  He again asserted that his low back, feet, and ankle pain were all due to falling from a pole in-service and landing flat-footed.  He testified that he was first sent to a psychiatrist and then to an M.D. (aid station).  The Veteran also stated that he was treated immediately after service by Dr. Moody through a fee-basis program.  He testified that he saw Dr. Moody for approximately two to three years on a regular basis but that he was unable to obtain the related treatment records. 

A July 2005 VA podiatry note reflects a diagnosis right chronic sinus tarsi syndrome and anterior ankle degenerative joint disease.  Dr. Hawkins, the VA podiatrist, indicated that the Veteran should continue to use his heel lifts due to suspected old calcaneal fracture. 

Private MRI reports from Dr. E. Hawkins, M.D., beginning in 2005, reflect right ankle calcaneal deformity, minor osteoarthritic changes involving the first metatarsal phalangeal and the first interphalangeal joints of the right foot, and degenerative changes of the lumbar spine.  A July 2005 private x-ray report shows a clinical history of falling from a height of 30 feet during active duty but no x-ray evidence of fracture involving the feet.  This was confirmed by a March 2006 x-ray report, although a "suggestion of healed right calcaneal fracture" with possible talar-ankle joint impingement was noted.  

In May 2006, Dr. Hawkins (formerly the Veteran's VA podiatrist) submitted a letter on behalf of the Veteran's conditions.  She stated that his osteoarthritic changes were "directly related to two accidents incurred while on active duty."  The first incident, she stated, consisted of falling 30 to 40 feet above ground while climbing a pole.  The subsequent injury occurred when the Veteran slipped into a ditch while moving grass.  She noted that, at the time of his first injury, he sustained compressive trauma to both calcanei as well at multiple levels of his spine.  She stated that this type of injury/trauma was well-documented in scientific literature and she attached specific reference for review.  She observed that the Veteran was not immediately treated by anyone familiar with his injuries and that he was allowed to ambulate without any further monitoring.  She noted that the available STRs documented both of these injuries.  She stated that the second injury, i.e., slipping and falling in ditch and while mowing and twisting his back, could have been caused by his ankle instability from the initial compression injury.  

Clinical examination of the Veteran's feet demonstrated bilateral absence of sub-talar motion.  There were no functioning joints in the rear of his feet.  Dr. Hawkins also noted that the calcaneal inclination angles of both feet were diminished.  She stated that the Veteran had significant osteoporosis from longstanding disuse of his bones.  

VA treatment records dated from January 2007 to February 2010 show continued treatment for low back, ankle, and foot pain.  A March 2008 VA treatment note shows complaints of back pain and right calcaneal fracture due to a fall in 1967, with residual ankle pain/sprain in October 2001.  The Veteran also noted a recent fall at Big Lots.  Similar notations were indicated in January 2009 VA records.  

The Veteran testified before the undersigned at a hearing in February 2009.  He again reported that his feet, ankle, and low back conditions originated from the described in-service injuries of falling from a pole and mowing lawn.  He testified that he landed "straight down," essentially on both feet.  He stated that, following the accident, he was initially treated by a psychiatrist because he refused to climb back up the pole after falling.  During that period, he noted that he was prescribed bed rest and Tylenol.  With respect to his feet, he stated that he had no problems with his feet when he entered service and that his arches were "good."  He also described injuring his ankle, foot, and back in 1970 when in a lawn mower incident.  He indicated treatment immediately following service in 1972 from Dr. Moody (on a fee basis), who is now deceased.  He stated that he tried to obtain the records from the State of Louisiana but was unsuccessful.  

In February 2009, Dr. Hawkins submitted another letter stating that the Veteran's lower extremity problems persisted and that he was unable to put full weight on his right foot "since his accident at Big Lots."  She noted sharp, neuritic pain going from the plantar aspect of his mid-tarsal joint into his lower leg with any weight-bearing on his foot.  His sciatic pain affected both legs.  He walked with a cane.  Dr. Hawkins noted that the Veteran used boots, soft ankle immobilized braces, and custom orthotics.  She opined that given his pre-existing osteoporosis and service-related injuries, "I believe that [the Veteran] is thankful that his accident at Big Lot's did not result in further disability."  

The Veteran underwent a VA feet examination in February 2011.  He reported trauma to both feet after falling from a pole during service in June 1967.  He indicated that there was a second injury involving a lawn mower in Germany in 1970.  He endorsed bilateral pain and numbness.  Physical examination of the feet revealed tenderness, weakness, abnormal weight-bearing, sinus tarsi, posterior tibial tendon weakness, callosities, mild hallux valgus, and moderate pronation.  The pertinent diagnoses were bilateral hallux valgus and pes planus.  The examiner opined that his foot conditions were not caused by the fall in the military.  He reasoned that the Veteran landed on his right foot and he has bilateral pes planus and synovitis.  He noted that pes planus and tendon dysfunction were worse on the left.  

The Veteran underwent a VA spine examination in May 2011; the Veteran reported that he had two in-service injuries which affected his back, along with subsequent back injuries after service.  The pertinent diagnosis was degenerative joint disease of the lumbar spine.  The VA examiner opined that it was less likely than not that any current back disability was related to service.  The examiner explained that the Veteran had "numerous examinations while in service and after service that were negative for back problems related to his service days."  He referred to Dr. Mortello's 1975 report which related his back problems an on-the-job injury.  

The Veteran underwent a VA joints examination in May 2011.  The Veteran reported that he sustained a bilateral ankle injury in-service.  The pertinent diagnosis was bilateral degenerative joint disease of the ankles.  The examiner opined that it was less likely than not that any current ankle disability was related to the injuries in service.  He reasoned that when the Veteran was examined by Dr. Bannerman in 1974 following an on-the-job injury and the Veteran's back, knees, and ankles were normal at that time. 

Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted for all arthritic conditions of the lumbar spine, bilateral ankles, and feet.  This includes degenerative joint disease of the lumbar spine, degenerative joint disease of the bilateral ankles, synovitis of the bilateral feet, and degenerative joint disease of the first metatarsophalangeal joints.  

Indeed, Dr. Hawkins, M.D., a former VA physician and current private surgical podiatrist for the Veteran, opined that the Veteran's severe osteoarthritc degenerative changes (i.e., arthritis) were "directly related" to the two accidents incurred while on active duty.  She then went on to explain that the Veteran experienced compressive trauma to the bilateral heels/feet (i.e., calcanei) and multiple levels of his spine.  Dr. Hawkins reviewed the available service treatment records submitted by the Veteran which, essentially, documented the in-service injuries.  She also referred to, and included copies of scientific literature in support of her opinion regarding compression injuries.  More importantly, she specifically addressed the Veteran's competent contentions surrounding the circumstances of his injures.  For all of these reasons, the Board finds that Dr. Hawkins opinion relating low back and lower extremity arthritic conditions to service is highly probative.  

During the course of this appeal, the Veteran has been diagnosed with degenerative joint disease of the lumbar spine (See VA Spine Examination, May 2011); degenerative joint disease of the bilateral ankles (See VA Joint Examination, May 2011); synovitis of the bilateral feet (See VA Feet Examination, February 2011); and first metatarsophalangeal joint (great right toe) of the right foot (See VA Feet Examination, February 2011).  Dr. Hawkins has directly related these compression injuries to service.  On the other hand, the Board also acknowledges that the May 2011 and February 2011 VA examiners concluded that the Veteran's variously diagnosed degenerative conditions were not related to service.  However, the Board affords very little probative value to their opinions.  

First, the VA spine examiner erroneously stated that the Veteran's "numerous" in-service and post-service examinations were negative for back problems.  This is simply not true.  Indeed, the STRs not only reflect in-service injuries, but they also show treatment for back problems on no fewer than three occasions during service.  Moreover, the Veteran has consistently reported that he sought treatment for back problems from Dr. Moody (on a fee-basis) immediately following service and for several years thereafter.  These records have been deemed unavailable for review through no fault of the Veteran.  

With respect to the VA foot examiner, she reasoned that the foot disabilities (diagnosed as synovitis and flat feet) were not related to service because the Veteran stated that he had landed on his right foot after falling off the pole.  However, the VA examination report does not reflect that the Veteran reported falling on only one foot; it indicates trauma to the "feet" after falling of off the pole, with subsequent injury to the right foot with the lawn mower injury in 1970.  In this regard, the Veteran has consistently reported that he landed flat-footed when he fell from the pole and that he injured his right toe/foot in the lawn mower incident.  This is reflected in written statements, medical records, and hearing testimony throughout the record.  Thus, as the examiner's opinion is largely based upon an inaccurate factual premise, the Board affords little probative value to her opinion regarding synovitis. (Note: Pes planus is discussed in the REMAND portion of this decision).  Lastly, the VA foot examiner found degenerative arthritis of the first metatarsophalangeal joint (i.e., the same toe that sustained a documented injury during service), but failed to provide any opinion as to etiology of that condition.  

With respect to the VA joint (ankle) examiner, his negative opinion was based upon a 1974 medical report which reflected normal ankles.  Again, the Veteran has reported that he has experienced ankle pain since his in-service accidents and that he sought treatment shortly after separation from service.  The examiner addressed neither of these competent contentions.  He also failed to address the in-service notation of ankle pain. 

In sum, the various VA examiners provided negative opinions for the various claimed disabilities, but the Board has found their opinions to be inadequate for the aforementioned reasons.  Moreover, the Board finds it significant that none of the VA examiners discussed the potential implications of the Veteran's in-service fall from the pole, or while mowing lawn, or the in-service treatment for back, ankle, and great right toe symptomatology.  

The Board is fully cognizant of the Veteran's back/ankle injuries following service.  However, in this case, the evidence is at least in equipoise as to the issue of nexus.  Indeed, the service treatment records generally corroborate the Veteran's account of falling off a pole during the wiremen's course and receiving mental health treatment before physical treatment after the fall; they also show subsequent treatment for back and ankle symptomatology, and document the lawn mower incident with injury to the great right toe.  Again, the Veteran has competently reported that he sought treatment from Dr. Moody immediately following service and that his back, ankles, and feet have bothered him since his separation.  The Board notes that he has been consistent with these assertions and finds no reason to doubt the credibility of such statements.  Other post-service records show continued treatment for back, ankle, toe, and foot symptomatology.  Several records even note that the Veteran injured his back during service and experienced subsequent post-service exacerbations. (Emphasis added). See, e.g., VA Progress Note, October 1993; see also February 2003 VA Treatment Note.  

In sum, the Board is left with several inadequate VA medical opinions, service treatment records showing back, toe/foot, and ankle symptomatology (as well as corroborating evidence of in-service injuries), the Veteran's competent and credible statements as to chronicity and continuity of symptomatology, and Dr. Hawkins very probative opinion regarding compression injuries and degenerative arthritis of the ankles, low back, and feet.  The evidence is at least in equipoise here.  Resolving any remaining reasonable doubt in favor of the Veteran, service connection is granted for a low back disability (diagnosed as degenerative joint disease with radiculopathy); a bilateral ankle disability (diagnosed as degenerative joint disease), and a bilateral foot disability (diagnosed as synovitis and degenerative joint disease of the first metatarsophalangeal joint).  


ORDER


Entitlement to service connection for a low back disability, diagnosed as degenerative joint disease with radiculopathy, is granted. 

Entitlement to service connection for a bilateral ankle disability, diagnosed as degenerative joint disease, is granted. 

Entitlement to a bilateral foot disability, diagnosed as synovitis and degenerative joint disease of the first metatarsophalangeal joint, is granted.  


REMAND

The Veteran asserts that he has flat feet, or pes planus, as a result of falling from a pole in-service in 1967.  The circumstances surrounding this injury are discussed at length above and need not be repeated here.  

The Veteran underwent a VA "feet" examination in February 2011 in order to determine the etiology of his bilateral pes planus.  In this regard, the evidence does not show, nor does the Veteran otherwise contend that his pes planus pre-existed service.  Again, his primary contention is that he developed flat feet sometime after falling from a pole in-service.  In pertinent part, the February 2011 examination report revealed findings of bilateral hallux valgus, pes planus, synovitis, and degenerative joint disease of the right first metatarsophalangeal joint (service connection is in effect for the latter two disabilities).  The VA examiner provided no opinion as to the hallux valgus disabilities.  However, with respect to the pes planus, she stated that "given the [Veteran's] physical requirements it is likely that military activities aggravated [Veteran's] pes planus."  Again, as the Veteran's pes planus did not pre-exist service, the correct legal standard to be applied here is not one of aggravation, but one of direct incurrence.  

The February 2011 VA examiner went on to opine that the foot condition (presumably pes planus and/or synovitis) was not caused by the fall in the military.  She reasoned that that the foot disability was not related to service because the Veteran stated that he had landed on his right foot after falling off the pole.  However, the VA examination report does not reflect that the Veteran reported falling on only one foot; it indicates trauma to the "feet" after falling of off the pole, with subsequent injury to the right foot with the lawn mower injury in 1970.  In this regard, the Veteran has consistently reported that he landed flat-footed when he fell from the pole.  This is reflected in written statements, medical records, and hearing testimony throughout the record.  See, e.g., December 2003 Claim.  Thus, as the examiner's opinion is largely based upon inaccurate factual premises, a new opinion, which takes into account the Veteran's statements regarding his fall from the pole, should be obtained upon remand. 

Lastly, the Board notes that the examiner was asked to identify all foot disabilities and provide an opinion as etiology (i.e., whether they were related to service).  The examiner diagnosed bilateral hallux valgus but provided no such opinion.  Thus, upon remand, the VA examiner should provide an opinion as to all foot disabilities identified upon her examination of the Veteran in February 2011.  

Accordingly, the case is REMANDED for the following action:

1. Current VA records from February 2011 should be associated with the claims folder.  

2. Send the claims file to the VA examiner who conducted the February 2011 VA examination for an addendum opinion regarding the Veteran's claim for service connection for bilateral pes planus.  The claims file and a copy of this Remand must be provided to the examiner and the examiner should indicate review of these items in the addendum opinion.

3. The examiner is asked to provide the following opinions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's pes planus, hallux valgus, and any other foot condition identified on the February 2011 VA examination report (excluding synovitis and degenerative joint disease of the great right toe) were caused by the Veteran's 1967 fall from a pole, his lawn mower accident, or whether such disabilities otherwise had their onset during active duty service.  

The examiner must specifically take into account the Veteran's assertions regarding his in-service injuries; namely, that he fell, flat-footed, from a distance of 30 to 40 feet in-service in 1967, and that his feet became gradually flatter after that incident.  

(b) if the answer to question (a) is negative, then the examiner should opine to whether it at least as likely as not (50 percent or higher degree of probability) that the Veteran's pes planus, hallux valgus, and any other foot condition identified on the February 2011 VA examination report (excluding synovitis and degenerative joint disease of the great right toe) are caused or aggravated by any of the Veteran's service-connected disabilities, to include the low back disability (diagnosed as degenerative joint disease with radiculopathy); the bilateral ankle disability (diagnosed as degenerative joint disease), and the bilateral foot disability (diagnosed as synovitis and degenerative joint disease of the first metatarsophalangeal joint).  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

4. Thereafter, readjudicate the Veteran's claim of entitlement to service connection for bilateral pes planus.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


